Lillie Plotts brought an action against Andrew Plotts in the Hancock Common Pleas for alimony alone, under 11998 GC. The court found that she was entitled to alimony and thereupon awarded her half of the amount realized from a sale of the husband’s personal property, but did not allow any weekly or other allowance for her maintenance and support.
The contention of Lillie Plotts is that the court erred in failing to allow a weekly or other allowance for her maintenance and support according to the holding of the Supreme Court in the case of Durham v. Durham, 104 OS. 7, which provides that, “upon petition of the wife for alimony alone, the trial court is not authorized to make an equitable division of the husband’s property, but is confined to Section 11998 GC. to making an award as ■alimony for her maintenance and support during separation.”